DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20190242575 A1) in view of Fan (US 20110212404 A1).
Regarding claims 1, 2, Fisher discloses a flare except the flare controller of claim 1 and the flare monitor of claim 2.   
Fan teaches a combustion controller that: 
receives a plurality of “flare characteristics” from a “flare monitor” (fuel mass flow sensor 66 and air mass flow rate sensor 76), compares a first process value (gas flow rate) for a first of the plurality of flare characteristics against a first set-point value for the first of the plurality of flare characteristics (para. 23), 
compares a second process value (air flow rate) for a second of the plurality of flare characteristics against a second set-point value for the second of the plurality of flare characteristics (para. 24), 
when the first process value has an unacceptable first relationship to the first set-point, regardless of a second relationship of the second process value to the second set-point (the fuel control feedback loop is not affected by the air flow control feedback loop), output a first control signal to an assist media control (fuel mass flow rate controller 62 and fuel flow servo), the first control signal being based on a first error value (difference between the sensed gas flow rate and the set point gas flow rate) of the first process value (para. 23); 
when the second process value has an unacceptable second relationship to the second set-point, and the first relationship is acceptable (the air flow control feedback loop is not affected by the fuel control feedback loop), output a second control signal based on a second error value (difference between the sensed air flow rate and the set point air flow rate) of the second process value (para. 24); and, 
when both the second relationship and the first relationship are acceptable, output the first control signal (the first control signal always outputs regardless of the second relationship).
Fan teaches the use of the controller for controlling the combustion burn rate (para. 25).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fisher to incorporate a flare controller that: receives a plurality of flare characteristics from a flare monitor, compares a first process value for a first of the plurality of flare characteristics against a first set-point value for the first of the plurality of flare characteristics, compares a second process value for a second of the plurality of flare characteristics against a second set-point value for the second of the plurality of flare characteristics, when the first process value has an unacceptable first relationship to the first set-point, regardless of a second relationship of the second process value to the second set-point, output a first control signal to an assist media control, the first control signal being based on a first error value of the first process value; when the second process value has an unacceptable second relationship to the second set-point, and the first relationship is acceptable, output a second control signal based on a second error value of the second process value; and, when both the second relationship and the first relationship are acceptable, output the first control signal. 
With the modification, the flare controller would be used in Fisher to control the ratio of supplemental fuel gas to air (Fisher, paras. 3 and 4).  The flare controller would set and maintain the ratio for a given flare gas output, so that there are optimal and controlled flows of supplemental fuel gas and air for improved combustion efficiency, and for reduced products of incomplete combustion (see Fisher, para. 4).  

Regarding claim 4, modified Fisher discloses the flare controller further configured to generate a third control signal based on another error rate of the second process value (the air flow control feedback loop 70 of Fan produces a plurality of control signals based on a plurality of error rates over time for a given setpoint, or for another setpoint) (Fan; paras. 24, 28).
Regarding claim 5, modified Fisher discloses the another error rate being the difference between another set point of the second characteristic and the second process value (there can be a plurality of different air flow set points) (Fan; paras. 24, 28).
Regarding claim 6, modified Fisher discloses the first error rate being the difference between the first set point and the first process value.  
Regarding claim 7, modified Fisher discloses the second error rate being the difference between the second set point and the second process value.



Allowable Subject Matter
Claims 3, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762